DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Species I-a (i.e., claims 1-8) in the reply filed on 12/03/21 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/21 and 02/28/20 was considered by the examiner.
Drawings
The drawings were received on 02/28/20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 3 recites the limitation "the first carbon chain structure or the second carbon chain structure contains fluorine" in lines 1-3.  There is insufficient antecedent basis for this limitation in the claim. Applicant is requisitioned to employ consistent terminology or nomenclature throughout the present claims for clarity and precision. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 4-7 are rejected under 35 U.S.C. 102a1 as being anticipated by Ishihara et al 2009/0305061.
As to claims 1, 6:
Ishihara et al disclose that it is known in the art to make an electrode including (0011; Abstract; CLAIM 1; see FIGURES 2D, 3C-E; 4D-E; 5D-G) a substrate (current collector) having activated Si on the surface thereof; a contact layer composed of a thin film (organic molecular film) made of an organic molecule having a first end with one of a CH group, a CH2, and a CH3 group and a second end with one of an amino group, a mercapto group, a phenyl group, and a carboxyl group, the thin film is formed on the surface of the substrate, and a catalyst metal applied to the surface of the organic molecular film; and a metal layer formed on the contact layer by an electroless plating process (0011; 0015; 0029; 0031-0032; 0035-0038; 0042-0043;  illustrate the second-self assembled film covering at least a part of the surface of the electrode active layer. Further, in this case, since the present claims fail to stipulate whether the second self-assembled film/coating is deposited over the electrode active material-containing layer, it is contended that longitudinally extended film/coating containing organic roughening particles and adjacent parts thereof are sufficient to satisfy the requirement of covering a part of the surface of the electrode active material-containing layer. 

    PNG
    media_image1.png
    355
    330
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    441
    270
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    368
    332
    media_image3.png
    Greyscale

As to claim 2, 4:
Ishihara et al disclose the film/coating containing organic molecules having the following formulae (0011; 0015; 0029; 0031-0032; 0035-0038; 0042).

    PNG
    media_image4.png
    262
    455
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    229
    370
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    346
    455
    media_image6.png
    Greyscale




    PNG
    media_image7.png
    332
    371
    media_image7.png
    Greyscale
   
    PNG
    media_image8.png
    69
    377
    media_image8.png
    Greyscale

As to claims 5, 7:
Ishihara et al disclose the size/thickness of the organic molecule is 5 nm or less, more preferably 2 nm or less (0033). 
Thus, the present claims are anticipated. 

Claims 1-4 and 6 are rejected under 35 U.S.C. 102a1 as being anticipated by Kohiki et al 2014/0346048.
As to claims 1, 6:
Kohiki et al disclose that it is known in the art to make an electrode comprising a foil/current collector (0055-0056; 0003; 0015) and an electrode active material-containing layer such as a carbonaceous material formed on either or both surfaces of the foil/current collector (0056) wherein a film/coating containing organic roughening particles is formed by plating one of copper, cobalt and nickel or alloy thereof, a silane-coupling layer (0051) including a silane-coupling agent such as olefin silane, epoxy silane, acrylic silane, amino silane, and mercapt silane (0052). In this case, since the present claims fail to stipulate whether the second self-assembled film/coating is deposited over the electrode active material-containing layer, it is contended that longitudinally extended film/coating containing organic roughening particles and adjacent parts thereof are sufficient to satisfy the requirement of covering a part of the surface of the electrode active material-containing layer. 
As to claim 3:
Kohiki et al disclose the negative electrode active material containing layer containing a fluorine-containing polymer (0064). Since the present claim fails to stipulate whether the fluorine-containing material is part of the electrode mixture layer or the first self-assembled film (lack of antecedent basis), it is deemed that the teachings of Kohiki et al are sufficient to satisfy applicant’s broadly claimed requirement.  
As to claim 2, 4:
Kohiki et al disclose the film/coating containing organic roughening particles is formed by plating one of copper, cobalt and nickel or alloy thereof, a silane-coupling layer (0051) including a silane-coupling agent such as olefin silane, epoxy silane, acrylic silane, amino silane, and mercapt silane (0052).
Thus, the present claims are anticipated. 

Claims 1-2, 4 and 6 are rejected under 35 U.S.C. 102a1 as being anticipated by Matsushima et al 2014/0170489.
As to claims 1, 6:
Matsushima et al disclose that it is known in the art to make an electrode comprising a foil/current collector (Abstract; 0001-0002; 0022; EXAMPLE 1) and an electrode active material-containing layer such as carbon formed on either or both surfaces of the foil/current collector (see Example 1; 0013-0014; 0035; 0022) wherein a film/coating containing organic In this case, since the present claims fail to stipulate whether the second self-assembled film/coating is deposited over the electrode active material-containing layer, it is contended that longitudinally extended film/coating containing organic roughening particles and adjacent parts thereof are sufficient to satisfy the requirement of covering a part of the surface of the electrode active material-containing layer. 
As to claim 2, 4:
Matsushima et al disclose the film/coating containing organic roughening particles is formed by plating one of copper, cobalt and nickel or alloy thereof, a silane-coupling layer (0051) including a silane-coupling agent such as olefin silane, epoxy silane, acrylic silane, amino silane, and mercapt silane (0032-0034; 0035; EXAMPLE 1).
Thus, the present claims are anticipated. 

(at least) Claims 1 and 6 are rejected under 35 U.S.C. 102a1 as being anticipated by Maddanimath et al 2003/0186123.
As to claims 1, 6:
Maddanimath et al disclose that it is known in the art to make a self-assembled electrode (cathode) comprising a foil/current collector (substrate) (Abstract; 0001-0002; 0013; 0034; EXAMPLE 1) and an electrode active material-containing layer formed on either or both surfaces of the foil/current collector (see Example 1) wherein a film/coating containing organic particles material is formed on a surface of the substrate/current collector (Abstract; 0013; 0034; In this case, since the present claims fail to stipulate whether the second self-assembled film/coating is deposited over the electrode active material-containing layer, it is contended that longitudinally extended film/coating containing organic roughening particles and adjacent parts thereof are sufficient to satisfy the requirement of covering a part of the surface of the electrode active material-containing layer. 
Thus, the present claims are anticipated. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over either: (a) Ishihara et al 2009/0305061, or (b) Kohiki et al 2014/0346048, or (c) Matsushima et al 2014/0170489 as applied to claim 1 above, and further in view of the publication CN 102130323 (herein called “CN’323”).
Ishihara et al, Kohiki et al and/or Matsushima et al are all applied, argued and incorporated herein for the reasons expressed supra. However, none of the preceding references expressly disclose the organic molecule containing, inter alia, stearic acid (as recited in claim 8). 
In this respect, CN’323 discloses that it is known in the art to make an electrode for a lithium ion battery wherein the electrode (cathode) comprises a copper foil current collector and a surface coating/film coated on the surface of the copper foil current collector wherein the surface coating/film contains stearic acid (Abstract). 
In view of the above, it would have been obvious to a skilled artisan prior to the effective filing date of the claimed invention to use stearic acid in the film/coating containing organic molecule as taught by CN’323 because CN’323 teaches that the specifically disclosed stearic acid/material can be used as a surface modifier in a cathode film/coating to obtain high capacity nano-particle with modified surfaces to effectively prevents pulverization caused by volume expansion during charging-discharging cycles and capacity attenuation caused by secondary collection. Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. Stated differently, combining prior art elements according to known methods to yield predictable results is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282. The examiner can normally be reached Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727